DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.
The claim amendment dated November 1, 2021 has now been entered.  Claims 1-18 and 22-27 are cancelled.  Claims 19, 28, 30, 33, 43 were amended.  Claims 44-60 were newly added. Claims 19-21 and 28-60 are pending.
The rejection of claims 24-26 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the office action mailed 8/30/2021 is withdrawn due to the cancellation of claim 24.
The rejection of claims 19-25, 27-30, 32, 34, 38, 39, 42, and 43 under 35 U.S.C. 103 as being unpatentable over Adamovich et al. (US 2016/0093808 A1) is withdrawn due to the claim amendment dated 11/01/2021.
The rejection of claims 31, 33, 35, 36, 37, 40 and 41 under 35 U.S.C. 103 as being unpatentable over Adamovich et al. (US 2016/0093808 A1) in view of Parham et al. (US 2012/0223276) is withdrawn due to the claim amendment dated 11/01/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 28-30, 32, 34, 36, 38, 39, 42-49, 51, 53, 55, 57, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Dyatkin et al. (US 2016/0329502 A1).
Dyatkin et al. teaches OLED organic compounds with two triazine, pyridine, pyrimidine or pyrazine rings attached to an aromatic or heteroaromatic ring system core (see abstract).  More specifically, the compounds are according to Formula I (see par. 17), which read upon instant formula (I) compounds of independent claims 19 and 43:

    PNG
    media_image1.png
    65
    257
    media_image1.png
    Greyscale

A and B may each be nitrogen-containing groups of the following (see par. 18):

    PNG
    media_image2.png
    270
    177
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    105
    110
    media_image3.png
    Greyscale
 (R1 may include at least aryl (see par. 19)). 
The core “Z” group of Formula I may be dibenzofuran or dibenzothiophene or aza derivatives thereof (see par. 23) and at least the following are shown:

    PNG
    media_image4.png
    101
    151
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    99
    140
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    88
    314
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    96
    125
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    92
    315
    media_image8.png
    Greyscale
 

    PNG
    media_image9.png
    268
    320
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    276
    337
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    137
    306
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    130
    325
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    134
    305
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    135
    315
    media_image14.png
    Greyscale
.
Note that where the bonding lines are into the central portion of the ring the bonding position may be present at any carbon bonding location of the ring.

    PNG
    media_image3.png
    105
    110
    media_image3.png
    Greyscale
 is the same as instant Q-18 group of instant claim 19.  The groups 
    PNG
    media_image15.png
    94
    113
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    92
    179
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    91
    96
    media_image17.png
    Greyscale
(see par. 18) read upon groups Q-19, Q-20, Q-21, Q-22, respectively, of instant claim 43.
While it is not seen where an example formula I compound the same as instant formula (I) is set forth in Dyatkin et al., given the teachings of the reference as discussed above, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to form material of the reference defined formula I wherein the resultant compound would also meet the limitations of the instant claims.  One would expect to achieve functional compound for an operational device within the disclosure of Dyatkin et al. with a predictable result and a reasonable expectation of success.
	Regarding claims 19-21 and 42-46, “Z” groups of par. 23 discussed above meet the bonding location requirements of a core group according to claims 19- 21 and 42-46.
	Regarding claims 28 and 47, an instant Q group having an Ar1 group is not required to be present on an instant formula (I) compound.
	Regarding claims 29 and 48, Dyatkin et al. formula I compounds described above do not require a carbazole or triarylamine group be present.

	Regarding claims 32 and 51, Dyatkin et al. teaches the compounds of formula I may be used in combination with host material in a light emitting layer (see par. 127).  Further, Dyatkin et al. teaches the material of formula I is used in an organic layer of a device and may be used in combination with other functional materials (see par. 69-72, 80-81, and claim 10 on page 91).
	Regarding claims 34 and 53, compounds of formula I are in solvent at the end of the synthesis process (see par. 119).
	Regarding claims 36 and 55, a method for forming compounds of formula I includes a step of joining an electron-transport group (i.e., a Dyatkin nitrogen-containing group A and/or B) to the core “Z” group of formula 1 (see par. 118).
	Regarding claims 38, 39, 57, and 58, the compounds are part of an organic electroluminescent device (see abstract and claim 9 at page 85).

Claims 31, 33-37, 40, 41, 50, 52, 54, 56, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Dyatkin et al. (US 2016/0329502 A1) in view of Parham et al. (US 2012/0223276).
Dyatkin et al. is relied upon as set forth above.
Regarding instant claims 31 and 50 and the recitation of  “An oligomer, polymer, or dendrimer comprising one or more compounds…”, primary reference Dyatkin et al. does not expressly teach that the material of Formula I may be bonded as part of an oligomer, polymer or dendrimer compound structure.  In analogous art, Parham ‘276 teaches a heterocyclic material used as a matrix (host) material in an organic electroluminescent device may be bonded to a 
Regarding claims 33 and 52, Dyatkin et al. teaches the compounds of formula I may be used in combination with host material in a light emitting layer (see par. 127).  The material is used in an organic layer of a device and may be used in combination with other functional materials (see par. 69-72, 80-81, and claim 10 on page 91).
Regarding claims 34, 35, and 54, Dyatkin compounds of formula I are in solvent at the end of the synthesis process (see Dyatkin par. 119).  Regarding claims 36, 37 and 56, a method for forming compounds of Dyatkin formula I includes a step of joining an electron-transport group (i.e., a nitrogen-containing group A and/or B) to the core “Z” group of formula 1 (see Dyatkin par. 118).  In addition, secondary reference, Parham, teaches a Suzuki coupling synthesis method of joining a dibenzothiophene radical in a coupling reaction with an electron transporting group (see page 117, par. 147).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a known type of coupling reaction as disclosed by Parham in forming formula I compounds as taught by Dyatkin, because one would expect known coupling reaction synthesis steps resulting in desired final product compounds in solution to be similarly useful in 
	Regarding claims 40, 41, 59, and 60, the Dyatkin compounds are part of an organic electroluminescent device (see abstract and claim 9 at page 85).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Langer et al. (WO 2012/004765 A2) teaches dibenzofuran and dibenzothiophene derivatives for organic electronics (see abstract and formula (I) on page 4, lines 1-35 through page 5).
Zeng et al. (US 2016/0233436 A1) teaches derivatives with quinazoline and dibenzothiophene groups for OLEDs (see abstract and Formula I at par. 17-32).
The references are considered relevant to the art of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786